





NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY “[***]”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.





SETTLEMENT AND LICENSE AGREEMENT


This Settlement and License Agreement (“Agreement”) is made as of January 26,
2018 (“Effective Date”) between Apple Inc., a California corporation (“Apple”)
and Immersion Corporation, a Delaware corporation (“Immersion”). As used herein,
“Party” refers to either Immersion or Apple, and “Parties” refers to Immersion
and Apple collectively.


WHEREAS, Apple desires to acquire a non-exclusive license under [***] patents
[***], and to resolve any disputes related thereto.


WHEREAS Immersion brought suit against Apple in United States International
Trade Commission Inv. Nos. 337-TA-1004/990 (consolidated); Immersion Corp. v.
Apple Inc., et al., Civil Action Nos. 1:16-cv- 00077 and 1:16-cv- 00325 (D.
Delaware); and an action in the Beijing High People’s Court against Apple
Computer Trading (Shanghai) Co., Ltd., Apple Electronic Product Commerce
(Beijing) Co., Ltd., and Apple Trading (Shanghai) Co., Ltd. (collectively, the
“Lawsuit”); and


WHEREAS the Parties now desire to settle the Lawsuit and enter into this
agreement providing for a [***] settlement of the subject matter of the Lawsuit
and for certain [***], all on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


1.0     DEFINITIONS.


1.1    “Licensed Product” means [***] product, product line, service, device,
system, component, hardware, software, any combination of the foregoing, or
other offering that is designed, branded, made, used, sold, offered for sale,
leased, purchased, licensed, imported, exported, supplied or otherwise provided
[***].  For the avoidance of doubt, any of the above enumerated items that is
not designed, branded, made, used, sold, offered for sale, leased, purchased,
licensed, imported, exported, supplied or [***] shall not


Page 1     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





qualify as a Licensed Product even if such item is identical or similar to an
item that is supplied or [***]. Notwithstanding the above, no right to become a
foundry to third parties other than [***] is granted under this Agreement.


1.2    “Immersion Patents” means (i) [***] patents and patent applications
(along with patents issuing thereon) [***] that are, as of the Effective Date,
[***], including without limitation U.S. Patent Numbers 8,772,356, 8,619,051,
8,659,571, 7,336,260, 7,808,488, 8,749,507, 8,581,710, and (ii) any divisional,
continuation, continuation-in-part, reissue, reexamination, utility model,
foreign counterpart, parent or extension of any patent or application included
in Section 1.2(i) or (ii), and any patent or patent application whose [***].
Notwithstanding anything to the contrary, the term “Immersion Patents” do not
include: (a) patents and patent applications owned or controlled by a third
party that acquires Immersion or any of its Affiliates after the Effective Date,
whether by merger, acquisition, or purchase of all or substantially all of the
assets of Immersion or its Affiliates; (b) patents and patent applications owned
or controlled by a third party that is acquired by Immersion or any of its
Affiliates after the Effective Date, whether by merger, acquisition, or purchase
of all or substantially all of the assets of such third party; or (c)
Conditional Patents.


1.3    “Conditional Patents” shall mean a patent or patent application for which
the grant of licenses, releases, or freedom from suit to a third party results
in an obligation to pay, or the payment of, additional royalties by Immersion or
any of its Affiliates to a third party owner or a third party licensor of the
patent or patent application. Immersion represents and warrants that, as of the
Effective Date, [***].


1.4    “Affiliate” means, with respect to a person, corporation or other entity,
any other person, corporation or entity that directly or indirectly controls, is
controlled by, or is under common control with such corporation or entity. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a person, corporation or other entity whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding the above,
Affiliates shall not include any Excluded Apple Assignees.


1.5    “Covered Apple Parties” means Apple, [***], in each case, solely to
exercise the rights set forth in Section 2 with respect to Licensed Products.


1.6    “Excluded Apple Assignee” shall mean, [***].


1.7    “Pending Inter Partes Reviews” shall mean: (a) the proceedings pending in
the United States Patent and Trademark Office to conduct an inter partes review
of Immersion patents based on petitions Apple filed with the Patent Trial and
Appeal Board (“PTAB” or “Board”), including the following IPRs: IPR2016-1372
(’571 patent), IPR2016-1381 (’356 patent), IPR2016-1603 (’710 patent),
IPR2016-1884 (’260 patent), and IPR2016-1907 (’488 patent), (b) the Requests for
Reexaminations and Invalidation at the State Intellectual Property Office of the
People’s Republic of China of Chinese Patent No. ZL02821854.X and Chinese Patent
No. ZL200810008845.X, and (c) any other pending


Page 2     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





proceedings by Apple or its Affiliates challenging or contesting the validity or
enforceability of the Immersion Patents.


2.0
LICENSE AND RELEASE.



2.1    License. Subject to the terms and conditions of this Agreement [***] and
solely during the Term, Immersion, on behalf of itself, its Affiliates, and
their successors and assigns, grants to the Covered Apple Parties a [***]
license under the Immersion Patents to make, have made, use, purchase, sell,
offer for sale, license, lease, import, export, or otherwise dispose of [***].


2.2    Covenant. In addition to Sections 2.1


2.2.1 By Immersion. In addition to [***], and effective and conditioned upon
[***], Immersion, on behalf of itself, its Affiliates, and their successors and
assigns, hereby covenants not to sue the Covered Apple Parties for infringement
of the Immersion Patents with respect to Licensed Products licensed above in
Section 2.1. No Licensed Product shall be used to satisfy any claim or claim
element asserted by Immersion or its Affiliates, and their successors and
assigns, against Apple, its Affiliates, their successors and assigns, customers,
users, licensees, service providers, distributors, retailers, or direct and
indirect suppliers. Notwithstanding anything to the contrary in this Agreement,
the covenant not to sue in this Section 2.2.1 shall not: (a) preclude Immersion
or any of its Affiliates from bringing a claim for a breach of this Agreement;
or (b) prevent Immersion from bringing an infringement suit against a Covered
Apple Party or its Affiliates after the termination or expiration of this
Agreement for actions that occur after termination or expiration of this
Agreement, or with respect to patents that are not Immersion Patents.


2.2.2 By Apple. Apple, on behalf of itself, its Affiliates, and their successors
and assigns, hereby covenants not to sue Immersion, its Affiliates, their
successors and assigns, direct or indirect customers, users, licensees, service
providers, distributors, retailers, or direct and indirect suppliers for any
claims related to the Immersion Patents, and covenants not to contest or assist
in the contest in any forum, including federal courts, whether under 28 U.S.C.
§§ 2201-2202 or not, United States Patent and Trademark Office, and/or the
International Trade Commission, that the Immersion Patents are valid and
enforceable. This section shall not apply, however, if Immersion, or its
Affiliates, successors, directors, employees, or agents (a) breaches the
covenant not to sue of Section 2.2.1 in any regard; (b) acts in a manner
inconsistent with the licenses and releases of Sections 2.1 and 2.3 in any
regard; or (c) alleges or claims that any Covered Apple Party infringes or will
infringe the Immersion Patents based on Licensed Products.  This section shall
not preclude Apple, or any Apple Affiliate, successor, assign, predecessor,
customer, or supplier, who receives a lawful subpoena, discovery request, Court
or administrative order, or any other form of legal process or government
directive, from responding to such a request, order, or directive by producing
or providing documents, testimony, or other information.


2.3
Release.



Page 3     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







2.3.1 By Immersion. [***], Immersion, on behalf of itself, its Affiliates, and
their successors and assigns hereby releases, acquits and forever discharges the
Covered Apple Parties from any and all actions, causes of action, claims or
demands, liabilities, losses, damages, attorney fees, court costs, or any other
form of claim or compensation, whether known or unknown as of the Effective
Date, arising out of the facts, events or occurrences underlying or giving rise
to or otherwise related to, [***] any released party on account of any such
claim. For the avoidance of doubt, the release set forth in this Section 2.3.1
shall not prevent Immersion from bringing an infringement suit against a Covered
Apple Party or its Affiliates after the termination or expiration of this
Agreement for actions that occur after termination or expiration of this
Agreement, or with respect to patents that are not Immersion Patents.


2.3.2 By Apple. In addition to Section 2.2, Apple, on behalf of itself, its
Affiliates, and their successors and assigns hereby releases, acquits and
forever discharges Immersion (together with its Affiliates, predecessors,
successors, agents, attorneys, insurers, servants, distributors, licensees,
service providers, retailers, suppliers, employees, officers, directors, users
and customers) from any and all actions, causes of action, claims or demands,
liabilities, losses, damages, attorney fees, court costs, or any other form of
claim or compensation, whether known or unknown as of the Effective Date, [***].
This section shall not apply, however, if Immersion, or its Affiliates,
successors, directors, employees, or agents (a) breaches the covenant not to sue
of Section 2.2 in any regard; (b) acts in a manner inconsistent with the
licenses and releases of Sections 2.1 and 2.3.1 in any regard; or (c) alleges or
claims that Apple, any Apple Affiliate, or any Apple successor, assign,
predecessor, customer, or supplier infringes or will infringe the Immersion
Patents based on Licensed Products.


2.4    Each Party, having specific intent to release all potential claims
described in the foregoing Sections 2.1, 2.2, and 2.3, whether known or unknown,
does hereby acknowledge and expressly waive the provisions of Section 1542 of
the California Civil Code (and similar provisions in other jurisdictions,
whether by statute or common law), which provides:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his settlement with
debtor.”


2.5    Dismissal. [***], Immersion shall submit on behalf of the parties (i) in
the ITC, a motion to terminate the ITC Investigation in substantially the form
attached hereto as Exhibit A-1; (ii) in the District Court for the United States
District of Delaware, a joint stipulation of dismissal of all claims with
prejudice and counterclaims without prejudice, in substantially the form
attached hereto as Exhibit A-2; (iii) documents requesting the termination and
dismissal of all pending IPRs in substantially the form attached hereto as
Exhibit A-3 or otherwise mutually agreed upon by the parties; and (iv) a request
that the


Page 4     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





action before the Beijing High People’s Court be dismissed with prejudice in a
form satisfactory to Immersion’s counsel in the Chinese action. In the event
that papers other than those attached hereto as exhibits are required to
effectuate the dismissal, the parties will cooperate in order to prepare such
papers and effectuate the dismissal of the Lawsuit. Immersion and Apple, on
behalf of themselves and their Affiliates, further agree to take no additional
action to prosecute the Lawsuit against the other party (except that Immersion
may appeal the ‘571 patent IPR and the ‘356 patent IPR if those proceedings are
not terminated pursuant to the motion of the parties), including seeking any
discovery or other relief, after such request for dismissal is made. Apple makes
no admission of infringement or liability by the negotiation, execution, or
performance of this Agreement.


2.6    To the extent that Immersion does not have the right to grant fully the
releases, licenses, covenants and other rights set out in this Agreement, it
grants the broadest such rights that it is entitled to grant consistent with the
terms set out herein.
    
3.0    CONSIDERATION.


3.1    [***], Apple will pay to Immersion [***] which is non-refundable and
non-creditable. [***]


3.2    Option. Subject to the terms and conditions of this Section 3.2, if Apple
provides written notice of its intent to exercise the option described in this
Section 3.2 (the “Option”) and agrees to pay Immersion [***] (the “Option Fee”),
then the Term shall be automatically extended until the expiration of the last
Immersion Patent. The Option Fee shall be non-refundable and non-creditable if
paid. The payments described in [***] shall be the [***] compensation paid to
Immersion for the rights granted in this Agreement, and [***]. Payment of the
Option Fee shall be made by electronic transfer of funds to Immersion’s bank
account set forth in Section 3.1 (or such other Immersion bank account as
Immersion provides to Apple). Immersion shall provide notice to Apple [***]
informing Apple of the its right to exercise the Option. Such notice shall
include the deadline by which Apple is required to accept the Option, which
deadline shall be no earlier than [***] and shall attach an updated wire
instructions and Form W-9 (or equivalent). Notwithstanding the foregoing, the
Option shall remain available to Apple until [***] pursuant to the Agreement. If
Apple exercises the Option, then the Option Fee shall be due within [***] of the
date that Apple exercises the Option.


3.3    Attached as Exhibit C to this Agreement is Immersion’s IRS Form W-9.  
Immersion will be responsible for any duties, taxes, and levies resulting from
any payment hereunder.


4.0    WARRANTIES.


4.1    Apple warrants and represents that it is a validly existing business and
in good standing under the laws of the respective jurisdictions in which it has
activities, and


Page 5     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





has the full power and authority to enter into this Agreement and to perform its
obligations hereunder and consummate the transactions contemplated herein.


4.2    Immersion represents and warrants to Apple that: (a) it has all requisite
legal right, power and authority to execute, deliver and perform this Agreement;
(b) as of the Effective Date, it owns or otherwise has the right to license the
Immersion Patents, and that no other third party owns any right to enforce or
recover for infringement of the Immersion Patents by Apple or its Affiliates;
(c) it has not granted and will not grant any licenses or other rights, under
the Immersion Patents or otherwise, that would conflict with or prevent the
licenses, covenants, releases and rights granted to Apple and its Affiliates
hereunder; and (d) it has not sold or assigned patents or patent applications
since the filing of the Lawsuit. Immersion represents and warrants that there
are no liens, conveyances, mortgages, assignments, encumbrances, or other
agreements that would prevent or impair the full and complete exercise of the
terms of this Agreement. Immersion agrees to indemnify and hold Apple and its
Affiliates harmless from any claim brought by a third party who claims any
interest in, or any right to recover under any Immersion Patent. Immersion shall
not grant or assign any rights under the Immersion Patents, unless such grants
or assignments are made subject to the rights granted in this Agreement.


4.3    As of the Effective Date, Immersion represents and warrants that it does
not directly or indirectly own or control, nor is it owned or controlled by or
in common with, any other company or other entity that owns any patents or
patent applications other than the Immersion Patents. The express purpose of
this clause is to permit Apple to understand all patent rights that could be
asserted against it by anyone having an interest in the Immersion Patents; as
such, any omission is deemed material to this entire Agreement. In the event
that, and notwithstanding this representation and warranty of Section 4.3, there
are other patents that are directly or indirectly owned or controlled by
Immersion or another entity that is owned or controlled by or in common with
Immersion, then such other patents shall be treated as if they were Immersion
Patents for the purposes of all licenses, covenants, releases and other rights
granted in this Agreement.


5.0    TERM AND TERMINATION.


5.1    This Agreement shall commence as of the Effective Date and continue until
[***] (the “Term”); provided that if Apple exercises the Option and pays the
Option Fee to Immersion in accordance with Section 3.2, then this Agreement
shall continue until the expiration of the last Immersion Patent. Upon
expiration or termination of the Term, the licenses and covenants not to sue set
forth in this Agreement shall cease.


5.2    Other than as set forth in Section 5.1, this Agreement may only be
terminated by mutual written agreement of the Parties.




Page 6     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





6.0
ASSIGNABILITY.



6.1    Neither party may grant or assign any rights or delegate any duties under
this Agreement to any third party without the prior written consent of the
other, and any attempted assignment without such consent shall be null and void.
Notwithstanding the foregoing, Apple may (i) assign rights under this Agreement
to any of its Affiliates, except any Excluded Apple Assignee and (ii) assign
rights under this Agreement to (a) an acquirer of all or substantially all of
the equity or assets of its business to which this Agreement relates or (b) the
surviving entity in any merger, consolidation, equity exchange, or
reorganization of its business to which this Agreement relates, provided however
that the licenses and/or covenants not to sue as applied to such acquirer or
surviving entity is limited to products and services that qualify as Licensed
Products and equivalent generations thereof as of the effective date of the
applicable transaction in (ii); and (2) Immersion may (i) assign rights under
this Agreement to any of its Affiliates, (ii) assign this Agreement to an
acquirer of all or substantially all of the equity or assets of its business to
which this Agreement relates, or (iii) the surviving entity in any merger,
consolidation, equity exchange, or reorganization of its business to which this
Agreement relates. All license rights and covenants contained herein shall run
with the Immersion Patents and shall be binding on any successors-in-interest or
assigns thereof. Immersion and its Affiliates shall not assign any Immersion
Patent to any other party unless such assignment or grant is subject to all of
the terms and conditions of this Agreement. Any attempted assignment or grant in
contravention of this Section 6.1 shall be null and void. This Agreement shall
be binding upon, inure to the benefit of and be enforceable by the Parties and
their permitted successors and assigns.


7.0
CONFIDENTIALITY.



7.1    The terms of this Agreement and all correspondence relating to this
Agreement are confidential. The Parties shall keep terms and particulars of this
Agreement strictly confidential and no Party shall now or hereafter disclose
such terms and particulars to any third party except: (i) with the prior written
consent of the other Party, (ii) as may be required by applicable law,
regulation or order of a governmental authority of competent jurisdiction, (iii)
during the course of litigation so long as the disclosure of such terms and
conditions is subject to the same restrictions as is the confidential
information of the other litigating parties, such restrictions are embodied in a
court-entered protective order limiting disclosure to outside counsel and such
disclosing Party provides the other Party written notice at least ten (10)
business days prior to such disclosure, (iv) in confidence to the professional
legal and financial counsel representing such Party, or (v) in confidence to any
party covered by the releases, licenses or covenants granted herein. With
respect to the foregoing (ii), such disclosing Party shall, to the extent
legally permissible, provide the other Party with prior written notice of such
applicable law, regulation or order and, at the request of the other Party, use
reasonable efforts to limit the disclosure of the terms and conditions of this
Agreement, and to obtain a protective order or other confidential treatment.




Page 7     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





7.2    Immersion may issue a press release as set forth in Exhibit D. Except
with respect to such press release, neither Party shall issue a press release or
make any other public statement regarding this Agreement or the settlement of
the Lawsuit, except that Apple and Immersion may make any statement it deems
appropriate to satisfy its various public reporting obligations. Immersion, and
its representatives and counsel, shall not directly or indirectly seek any
publicity regarding this Agreement, the settlement, or any litigation with Apple
by any means, including but not limited to, initiating or responding to any
inquiry by the press concerning Apple, the Agreement, the settlement, or the
Lawsuit. If a third party expressly inquires about the Lawsuit or the Agreement,
the only statements that a Party may provide in response, without breach of the
provisions herein, are (i) that [***]; and (ii) to direct the third party [***].


7.3    The confidentiality provisions of this Agreement are material terms of
this Agreement, and any breach of these provisions will constitute a material
breach of this Agreement. The failure of any Party to enforce at any time any of
the provisions governing the confidentiality of the terms of this Agreement or
to require at any time performance by any of the Parties of any such provisions
shall in no way be construed as a waiver of such provision or relinquishment of
the right thereafter to enforce such provision.


8.0
NOTICES.



8.1    All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered (i) upon receipt if delivered by hand,
(ii) the next business day after being sent by prepaid, nationally-recognized,
overnight air courier, (iii) five (5) business days after being sent by
registered or certified airmail, return receipt required, postage prepaid, or
(iv) upon transmittal when transmitted by confirmed telecopy (provided that such
notice is followed notice pursuant to any of (i) – (iii) above).


8.2    All notices shall be addressed as follows:


Page 8     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





For Apple:
And with a copy to:
General Counsel
Apple Inc.
One Apple Park, 301-4GC
Cupertino, CA 95014
Fax: (408) 974-8530
Chief IP Counsel
Apple Inc.
One Apple Park, 169-3IPL
Cupertino, CA 95014
Fax: (408) 974-4992
 
And (for Section 7 notices only) with a copy to:
prod_requests@apple.com
For Immersion:
 
General Counsel
Immersion Corporation
50 Rio Robles
San Jose, California 95134
 



9.0
MISCELLANEOUS.



9.1    Immersion has no obligation hereunder to institute any action or suit
against any third party for infringement of any of the Immersion Patents, or to
defend against any action challenging the validity of the Immersion Patents.
Apple has no right to institute any action against any third party for
infringement of any Immersion Patent.


9.2    Immersion agrees on behalf of itself, its Affiliates, and their
successors and assigns not to claim that the rights conveyed to Apple in this
Agreement or Apple’s alleged practice of any Immersion Patent are evidence of a
domestic industry pursuant to Section 337(a) of the Tariff Act of 1930 or any
similar foreign or domestic statute, and hereby irrevocably waives any such
argument.


9.3    Nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer-employee, or joint venture relationship between
the Parties. Neither Party shall incur any debts or make any commitments for the
other. There is no fiduciary duty or special relationship of any kind between
the Parties to this Agreement. Each Party expressly disclaims any reliance on
any act, word, or deed of the other Party in entering into this Agreement.


9.4    Nothing contained in this Agreement shall be construed as conferring any
right to a license or to otherwise use any patent, patent application,
trademark, service name, service mark, trade dress, trade secret or other
intellectual property belonging to Apple.


9.5    If any portion of this Agreement is found to be invalid, illegal, or
unenforceable for any reason, the remainder of the Agreement shall continue in
force and,


Page 9     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





if needed, the Parties or a court of competent jurisdiction shall substitute
suitable provisions having like economic effect and intent.


9.6    This Agreement cannot be modified, terminated or amended in any respect
orally or by conduct of the Parties. Any termination, modification, or amendment
may be made only by a writing signed by all Parties. No waiver of any provision
shall be binding in any event unless executed in writing by the Party making the
waiver.


9.7    This Agreement may be executed in several counterparts (including via
PDF, facsimile, or electronic signature), each of which is deemed to be an
original but all of which constitute one and the same instrument.


9.8    Each Party and counsel have reviewed and approved this Agreement, and
accordingly any presumption or rule of construction permitting ambiguities to be
resolved against the drafting party shall not be employed in the interpretation
or application of this Agreement.


9.9    The headings inserted in this Agreement are for reference only and are
not intended to form any part of the operative portion of this Agreement, and
they shall not be employed in the interpretation or application of this
Agreement.


9.10    This Agreement shall be construed, and the relationship between the
Parties determined, in accordance with the laws of Delaware, notwithstanding any
choice-of-law principle that might dictate a different governing law. Each Party
irrevocably agrees, consents and submits to jurisdiction and venue in the
federal and state courts located within Santa Clara County, California, with
respect to any dispute arising out of or relating in any way to this Agreement.
The Parties acknowledge that Apple is headquartered in Santa Clara County and
that Immersion conducts business in Santa Clara County, and the Parties hereby
waive all defenses based upon forum non conveniens, improper venue, or personal
jurisdiction.


9.11    This Agreement sets forth the entire understanding of the Parties with
respect to the Immersion Patents, and replaces any prior oral or written
communications, discussions or agreements between them.


9.12    The remedy for breach of this Agreement shall be limited to damages
and/or injunctive relief, as appropriate, for breach of contract and shall not
include remedies for patent infringement. The immediately preceding sentence
shall not apply with respect to any breach of this Agreement [***].


9.13    EXCEPT WITH RESPECT TO A CLAIM OF INFRINGEMENT OF ONE PARTY’S
INTELLECTUAL PROPERTY RIGHTS AGAINST THE OTHER PARTY TO THIS AGREEMENT AND
EXCEPT AS OTHERWISE PROVIDED EXPLICITLY HEREIN, IN NO EVENT SHALL ANY PARTY BE
LIABLE TO ANY OTHER PARTY OR ANY OTHER PERSON OR ENTITY (UNDER CONTRACT, STRICT
LIABILITY,


Page 10     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





NEGLIGENCE, OR OTHER THEORY) FOR SPECIAL, INDIRECT, EXEMPLARY, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, OPPORTUNITIES OR SAVINGS, ARISING
OUT OF OR RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT. IN NO EVENT WILL
IMMERSION’S AGGREGATE LIABILITY UNDER ALL CLAIMS UNDER OR IN CONNECTION WITH
THIS AGREEMENT, WHETHER SUCH CLAIMS ARE IN CONTRACT, TORT, OR ANY OTHER THEORY
OF LIABILITY, [***]. The parties acknowledge that the limitations of liability
in this Section 9.13 and in the other provisions of this Agreement and the
allocation of risk herein are an essential element of the bargain between the
parties, without which Immersion would not have entered into this Agreement.


9.14    The Parties acknowledge and agree that the Immersion Patents are
“intellectual property” as defined in Section 101(35A) of the United States
Bankruptcy Code (the “Code”), as the same may be amended from time to time, that
have been licensed hereunder in a contemporaneous exchange for value. Immersion
acknowledges that if Immersion, as a debtor in possession or a trustee in
bankruptcy in a case under the Code, rejects this Agreement, Apple may elect to
retain its rights under this Agreement as provided in Section 365(n) of the
Code. Upon written request from Apple to Immersion or the bankruptcy trustee of
Immersion’s election to proceed under Section 365(n), Immersion or the
bankruptcy trustee shall comply in all respects with Section 365(n), including,
without limitation, by not interfering with the rights of Apple as provided by
this Agreement.


[SIGNATURE PAGE FOLLOWS]


Page 11     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties to be
effective as of the Effective Date.


APPLE INC.
IMMERSION CORP.
 
 
By: /s/ Noreen Krall
By: /s/ Carl Schlachte


Name: Noreen Krall


Its: Vice President, Chief Litigation Counsel


Name: Carl Schlachte


Its: Interim Chief Executive Officer


Dated: January 26, 2018


Dated: January 26, 2018




 







Page 12     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







EXHIBIT A-1


[MOTION TO TERMINATE ITC INVESTIGATION ATTACHED]


























































Page 13     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







UNITED STATES INTERNATIONAL TRADE COMMISSION
Washington, D.C.


Before the Honorable Charles E. Bullock
Chief Administrative Law Judge


 
 
In the Matter of:
 
 
 
CERTAIN MOBILE ELECTRONIC DEVICES
 
INCORPORATING HAPTICS (INCLUDING
Inv. No. 337-TA-1004
SMARTPHONES AND SMARTWATCHES)
Inv. No. 337-TA-990
AND COMPONENTS THEREOF
(Consolidated)
 
 
CERTAIN MOBILE AND PORTABLE
 
ELECTRONIC DEVICES INCORPORATING
 
HAPTICS (INCLUDING SMARTPHONES
 
AND LAPTOPS) AND COMPONENTS
 
THEREOF
 
 
 



JOINT MOTION TO TERMINATE THE INVESTIGATION
ON THE BASIS OF A SETTLEMENT AGREEMENT


Complainant Immersion Corporation (“Immersion”) and Respondents Apple Inc.
(“Apple”) and AT&T Mobility LLC (“AT&T”) hereby jointly move to terminate the
above captioned consolidated Investigation pursuant to 19 C.F.R. § 210.21(b)
based on an agreement to settle the dispute underlying the Investigation. This
motion is based on the following settlement agreement submitted herewith:
•
Exhibit __ [Confidential Agreement]

•
Exhibit __ [Public Version]

Other than the attached settlement agreement and the stipulations filed in this
Investigation, there are no other agreements written or oral, express or
implied, between Immersion and Respondents concerning the subject matter of this
Investigation.


Page 14     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





The Settlement Agreement between Immersion and Respondents contains Confidential
Business Information (“CBI”) within the meaning of 19 C.F.R. § 201.6. Immersion
and Respondents therefore request that the Settlement Agreement attached hereto
as Exhibit ___ be treated as CBI under the Protective Order (Order No. 1) in
this Investigation. A public version of this agreement with the CBI redacted is
attached hereto as Exhibit ___.
Ground Rule 3.2 Certification
Pursuant to Ground Rule 3.2, Immersion certifies that reasonable, good-faith
efforts to resolve these matters with Respondents and Staff were made at least
two business days prior to filing this motion. Respondents have joined the
motion and are submitting this motion jointly with Complainant. Staff ______.


Dated: January __, 2018            Respectfully submitted,
  /s/
 
  /s/
Morgan Chu
 
Mark D. Fowler
Richard Birnholz
 
Christine Corbett
Lisa Glasser
 
Robert Buergi
Rebecca Carson
 
DLA PIPER LLP (US)
Babak Redjaian
 
2000 University Avenue
Maclain Wells
 
East Palo Alto, CA 94303-2215
Tony Rowles
 
Telephone: (650) 833-2000
Stephen Payne
 
Facsimile: (650) 833-2001
Irell & Manella LLP
 
 
1800 Avenue of the Stars, Suite 900
 
Sean C. Cunningham
Los Angeles, CA 90067
 
Erin P. Gibson
Telephone: (310) 277-1010
 
Robert Williams
Facsimile: (310) 203-7199
 
DLA PIPER LLP (US)
 
 
401 B Street, Suite 2000
Barbara A. Murphy
 
San Diego, CA 92101-4240
David F. Nickel
 
Telephone: (619) 699-2700
Kandis C. Gibson
 
Facsimile: (619) 699-2701
Foster, Murphy, Altman & Nickel, PC
 
 
1899 L Street NW #1150
 
Brian Erickson
Washington, DC 20036
 
DLA PIPER LLP (US)



Page 15     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





Telephone: (202) 822-4100
 
401 Congress Avenue, Suite 2500
Facsimile: (202) 822-4199
 
Austin, Texas 78701-3799
 
 
Telephone: (512) 457-7000
Counsel for Complainant Immersion
 
Facsimile: (512) 457-7001
Corporation
 
 
 
 
Counsel for Respondents Apple Inc. and
 
 
AT&T Mobility LLC
 
 
 
 
 
  /s/
 
 
Josh Krevitt
 
 
Benjamin Hershkowitz
 
 
George Stamatopoulos
 
 
GIBSON, DUNN & CRUTCHER LLP
 
 
200 Park Ave
 
 
New York, NY 10166-0193
 
 
 
 
 
Mark Reiter
 
 
GIBSON, DUNN & CRUTCHER LLP
 
 
2100 McKinney Ave Ste 1100
 
 
Dallas, TX 75201-6912
 
 
Telephone: (214) 698-3100
 
 
Eric T. Syu
 
 
GIBSON, DUNN & CRUTCHER LLP
 
 
3161 Michelson Dr.
 
 
Irvine, CA 92612-4412
 
 
Telephone: (949) 451-3800
 
 
 
 
 
Jill M. McCormack
 
 
GIBSON, DUNN & CRUTCHER LLP
 
 
1050 Connecticut Ave NW
 
 
Washington, DC 20036-5306
 
 
Telephone: (202) 955-8500
 
 
 
 
 
Counsel for Respondent AT&T Mobility,
 
 
LLC

















Page 16     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







UNITED STATES INTERNATIONAL TRADE COMMISSION
Washington, D.C.


Before the Honorable Charles E. Bullock
Chief Administrative Law Judge


 
 
In the Matter of:
 
 
 
CERTAIN MOBILE ELECTRONIC DEVICES
 
INCORPORATING HAPTICS (INCLUDING
Inv. No. 337-TA-1004
SMARTPHONES AND SMARTWATCHES)
Inv. No. 337-TA-990
AND COMPONENTS THEREOF
(Consolidated)
 
 
CERTAIN MOBILE AND PORTABLE
 
ELECTRONIC DEVICES INCORPORATING
 
HAPTICS (INCLUDING SMARTPHONES
 
AND LAPTOPS) AND COMPONENTS
 
THEREOF
 
 
 



MEMORANDUM IN SUPPORT OF JOINT MOTION TO TERMINATE THE INVESTIGATION ON THE
BASIS OF A SETTLEMENT AGREEMENT


Complainant Immersion Corporation (“Immersion”) and Respondents Apple Inc.
(“Apple”) and AT&T Mobility LLC (“AT&T”) jointly move to terminate the above
captioned Investigation pursuant to 19 C.F.R. § 210.21(b) based on the attached
Settlement Agreement between Immersion and Respondents. See Confidential Exhibit
__. The Settlement Agreement has been executed by Immersion and Respondents and
completely resolves the dispute in this Investigation. Other than the attached
settlement agreement and the stipulations filed in this Investigation, ¹ there
are no other agreements written or oral, express or implied, between Immersion
and Respondents concerning the subject matter of this Investigation.


Page 17     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





Commission Rule 210.21(b) provides that “[a]n investigation before the
Commission may be terminated as to one or more respondents pursuant to section
337(c) of the Tariff Act of 1930 on the basis of a licensing or other settlement
agreement.” In determining whether to terminate an Investigation pursuant to a
settlement, “the administrative law judge is directed to consider and make
appropriate findings regarding the effect of the proposed settlement on the
public health and welfare, competitive conditions in the United States economy,
production of like or directly competitive articles in the United States, and
United States consumers.” Certain Antivenom Compositions and Products Containing
Same, Inv. No. 337-TA-903, Order No. 62, 2014 WL 6480574, at *1 (Nov. 13, 2014).
Immersion and Respondents submit that termination of this Investigation is in
the public interest and will not have any adverse effect on the public health or
welfare, competitive conditions in the United States, production of like or
directly competitive articles in the United States, or United States consumers.
Commission policy and the public interest generally favors settlements, which
preserve Commission and party resources. See, e.g., Certain Wireless Consumer
Electronic Devices and Components Thereof, Inv. No. 337-TA-853, Comm’n Op., 2013
WL 12313471 (Sep. 20, 2013) (“[T]he public interest favors settlement to avoid
needless litigation and to conserve public and private resources.”); Certain
Consumer Electronic Devices, Including Televisions, Gaming Phones, and Tablets,
Inv. No. 337-TA-1060, Order No. 27, 2017 WL 6629314 (Dec. 20, 2017) (same).
Further, termination pursuant to a settlement is routinely granted in Commission
Investigations. See, e.g., Certain Footwear Products, Inv. No. 337-TA-936, Order
No. 57, 2015 WL 1802273 (Feb. 23, 2015); Certain Hemostatic Products


Page 18     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





and Components Thereof, Inv. No. 337-TA-913, Order No. 51, 2015 WL 1802261 (Apr.
2, 2015).
In accordance with 19 C.F.R. § 210.21(b), Immersion and Respondents are
providing both confidential and public versions of the Settlement Agreement with
this motion. Confidential Exhibit __ is the complete and un-redacted Settlement
Agreement, and Exhibit __ is the public version of the Agreement.
For the foregoing reasons, Immersion and Respondents respectfully request that
the Commission terminate this Investigation, allow them to file the Settlement
Agreement as CBI, and approve the proposed public versions of the Settlement
Agreement.


















¹ The Parties filed the following stipulations in this Investigation: (1) Joint
Initial Discovery Stipulations (Apr. 11, 2016) (Doc. ID 578277); (2) Stipulation
and Agreement to Terminate AT&T Inc. as a Proposed Respondent (May 9, 2016)
(Doc. ID 580714); (3) Stipulation and Agreement Regarding AT&T Accused Products
(Aug. 11, 2016) (Doc. ID 587832); (4) Joint Stipulation on Importation and
Inventory (Dec. 14, 2016) (Doc. ID 598054); (5) Joint Stipulation on Importation
and Inventory (Jan. 11, 2017) (Doc. ID 600692); (6) Stipulation and Agreement
Regarding AT&T Accused Products (Mar. 30, 2017) (Doc. ID 607073); (7) Joint
Stipulation Regarding Certain Fact Witnesses Not Testifying Live at the Hearing
and Admission of Deposition Testimony (Apr. 14, 2017) (Doc. ID 608746); and (8)
Joint Stipulation Regarding the Treatment of Source Code Exhibits at Trial (Apr.
28, 2017) (Doc. ID 610033).





Page 19     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





Dated: January __, 2018            Respectfully submitted,
  /s/
 
  /s/
Morgan Chu
 
Mark D. Fowler
Richard Birnholz
 
Christine Corbett
Lisa Glasser
 
Robert Buergi
Rebecca Carson
 
DLA PIPER LLP (US)
Babak Redjaian
 
2000 University Avenue
Maclain Wells
 
East Palo Alto, CA 94303-2215
Tony Rowles
 
Telephone: (650) 833-2000
Stephen Payne
 
Facsimile: (650) 833-2001
Irell & Manella LLP
 
 
1800 Avenue of the Stars, Suite 900
 
Sean C. Cunningham
Los Angeles, CA 90067
 
Erin P. Gibson
Telephone: (310) 277-1010
 
Robert Williams
Facsimile: (310) 203-7199
 
DLA PIPER LLP (US)
 
 
401 B Street, Suite 2000
Barbara A. Murphy
 
San Diego, CA 92101-4240
David F. Nickel
 
Telephone: (619) 699-2700
Kandis C. Gibson
 
Facsimile: (619) 699-2701
Foster, Murphy, Altman & Nickel, PC
 
 
1899 L Street NW #1150
 
Brian Erickson
Washington, DC 20036
 
DLA PIPER LLP (US)
Telephone: (202) 822-4100
 
401 Congress Avenue, Suite 2500
Facsimile: (202) 822-4199
 
Austin, Texas 78701-3799
 
 
Telephone: (512) 457-7000
Counsel for Complainant Immersion
 
Facsimile: (512) 457-7001
Corporation
 
 
 
 
Counsel for Respondents Apple Inc. and
 
 
AT&T Mobility LLC
 
 
 
 
 
  /s/
 
 
Josh Krevitt
 
 
Benjamin Hershkowitz
 
 
George Stamatopoulos
 
 
GIBSON, DUNN & CRUTCHER LLP
 
 
200 Park Ave
 
 
New York, NY 10166-0193
 
 
Telephone: (212) 351-4000
 
 
 
 
 
Mark Reiter
 
 
GIBSON, DUNN & CRUTCHER LLP



Page 20     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





 
 
2100 McKinney Ave Ste 1100
 
 
Dallas, TX 75201-6912
 
 
Telephone: (214) 698-3100
 
 
 
 
 
2100 McKinney Ave Ste 1100
 
 
Dallas, TX 75201-6912
 
 
Telephone: (214) 698-3100
 
 
 
 
 
Eric T. Syu
 
 
GIBSON, DUNN & CRUTCHER LLP
 
 
3161 Michelson Dr.
 
 
Irvine, CA 92612-4412
 
 
Telephone: (949) 451-3800
 
 
 
 
 
Jill M. McCormack
 
 
GIBSON, DUNN & CRUTCHER LLP
 
 
1050 Connecticut Ave NW
 
 
Washington, DC 20036-5306
 
 
Telephone: (202) 955-8500
 
 
 
 
 
Counsel for Respondent AT&T Mobility,
 
 
LLC

























Page 21     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





APPENDIX OF EXHIBITS IN SUPPORT OF JOINT MOTION TO TERMINATE THE INVESTIGATION
ON THE BASIS OF A SETTLEMENT AGREEMENT
Ex. No.
Description
 
 
 
 



















Page 22     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







EXHIBIT A-2


[JOINT STIPULATION (DE) ATTACHED]










































Page 23     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
IMMERSION CORPORATION,


Plaintiff,


vs.


APPLE INC.,
AT&T INC., and
AT&T MOBILITY LLC,


Defendants.
)
)
)
)
)
)
)
)
)
)
)
C.A. No. 16-077 (RGA)



JOINT STIPULATION TO DISMISS PURSUANT TO RULE 41
OF THE FEDERAL RULES OF CIVIL PROCEDURE


Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the
agreements of the Parties, Plaintiff Immersion Corporation (“Immersion”) and
Defendants Apple Inc. (“Apple”), AT&T Inc. (“AT&T”), and AT&T Mobility LLC
(“AT&T Mobility”), (collectively the “Parties”), by and through counsel, hereby
stipulate to the dismissal of this entire action as follows:
1.    All claims asserted by Immersion against Defendants in the Complaint filed
in this action are dismissed with prejudice in their entirety.
2.    The Parties shall each bear their own costs and attorney’s fees incurred
in connection with this action.










Page 24     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





Dated: January __, 2018            Respectfully submitted,
FARNAN LLP
 
DLA PIPER LLP (US)
/s/
 
/s/
Brian E. Farnan (#4089)
 
Denise S. Kraft (#2778)
Michael J. Farnan (#5165)
 
Brian A. Biggs (#5591)
919 North Market Street, 12th Floor
 
1201 North Market Street, Suite 2100
Wilmington, DE 19801
 
Wilmington, DE 19801-1147
(302) 777-0300
 
(302) 468-5700
bfarnan@farnanlaw.com
 
denise.kraft@dlapiper.com
mfarnan@farnanlaw.com
 
brian.biggs@dlapiper.com
 
 
 
IRELL & MANELLA LLP
 
Attorneys for Defendant Apple Inc.
Morgan Chu (Cal. #70446)
 
 
Richard M. Birnholz (Cal. #151543)
 
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Lisa S. Glasser (Cal. #223406)
 
Babak Redjaian (Cal. #185506)
 
/s/
1800 Avenue of the Stars, Suite 900
 
Karen Jacobs (#2881)
Los Angeles, CA 90067
 
1201 North Market Street
Telephone: (310) 277-1010
 
P.O. Box 1347
Facsimile: (310) 203-7199
 
Wilmington, DE 19899-1347
 
 
(302) 658-9200
Attorneys for Plaintiff Immersion
 
kjacobs@mnat.com
Corporation
 
 
 
 
Attorneys for Defendants AT&T Inc. and
 
 
AT&T Mobility LLC



SO ORDERED this ___ day of ____________, 2018
Hon. Richard G. Andrews
U.S. District Court Judge














Page 25     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
IMMERSION CORPORATION,


Plaintiff,


vs.


APPLE INC.,
AT&T INC., and
AT&T MOBILITY LLC,


Defendants.
)
)
)
)
)
)
)
)
)
)
)
C.A. No. 16-00325 (RGA)



JOINT STIPULATION TO DISMISS PURSUANT TO RULE 41
OF THE FEDERAL RULES OF CIVIL PROCEDURE


Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the
agreements of the Parties, Plaintiff Immersion Corporation (“Immersion”) and
Defendants Apple Inc. (“Apple”), AT&T Inc. (“AT&T”), and AT&T Mobility LLC
(“AT&T Mobility”), (collectively the “Parties”), by and through counsel, hereby
stipulate to the dismissal of this entire action as follows:
1.    All claims asserted by Immersion against Defendants in the Complaint filed
in this action are dismissed with prejudice in their entirety.
2.    The Parties shall each bear their own costs and attorney’s fees incurred
in connection with this action.
























Page 26     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





Dated: January __, 2018            Respectfully submitted,
FARNAN LLP
 
DLA PIPER LLP (US)
/s/
 
/s/
Brian E. Farnan (#4089)
 
Denise S. Kraft (#2778)
Michael J. Farnan (#5165)
 
Brian A. Biggs (#5591)
919 North Market Street, 12th Floor
 
1201 North Market Street, Suite 2100
Wilmington, DE 19801
 
Wilmington, DE 19801-1147
(302) 777-0300
 
(302) 468-5700
bfarnan@farnanlaw.com
 
denise.kraft@dlapiper.com
mfarnan@farnanlaw.com
 
brian.biggs@dlapiper.com
 
 
 
IRELL & MANELLA LLP
 
Attorneys for Defendant Apple Inc.
Morgan Chu (Cal. #70446)
 
 
Richard M. Birnholz (Cal. #151543)
 
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Lisa S. Glasser (Cal. #223406)
 
Babak Redjaian (Cal. #185506)
 
/s/
1800 Avenue of the Stars, Suite 900
 
Karen Jacobs (#2881)
Los Angeles, CA 90067
 
1201 North Market Street
Telephone: (310) 277-1010
 
P.O. Box 1347
Facsimile: (310) 203-7199
 
Wilmington, DE 19899-1347
 
 
(302) 658-9200
Attorneys for Plaintiff Immersion
 
kjacobs@mnat.com
Corporation
 
 
 
 
Attorneys for Defendants AT&T Inc. and
 
 
AT&T Mobility LLC





SO ORDERED this ___ day of ____________, 2018


                                                           
Hon. Richard G. Andrews
U.S. District Court Judge


Page 27     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







EXHIBIT A-3
[IPR DISMISSAL FORMS ATTACHED]






































































Page 28     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------









Email to Trials@ USPTO.gov






Dear Board:


The Parties have reached an agreement to resolve their disputes regarding the
above­ referenced IPRs. Counsel for both parties request authorization to file a
joint motion to terminate and dismiss in each of the following IPR proceedings
under the Board’s authority under 37 C.F.R. §§ 42.72:


IPR2016-1372 ('57 l patent)


IPR20l6-l381 ('356 patent)


IPR2016-1603 ('7 l O paten t)


IPR2016-1884 ('260 patent)


IPR2016-1907 ('488 patent).


The motion will request that the Board terminate each of these IPRs under 35
U.S.C.
§ 317 and withdraw the decisions issued in IPRs 2016-1372 and -1381 as to which
the period to request rehearing has not yet expired. The parties have conferred,
and are in agreement on these motions.
The parties are available on [DATES AND TIMES TBD] should a conference be
desired before authorizing the filing of the motions.
[NAMES OF COUNSEL FOR THE PATENT OWNER AND PETITIONER]




[CONTENT OF JOINT MOTIONS TO BE PREPARED BY COUNSEL]












0.0 01


Page 29     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







EXHIBIT B


[***]


Page 30     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







EXHIBIT C


[IMMERSION FORM W-9 ATTACHED]














Page 31     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





w9p1.jpg [w9p1.jpg]


Page 32     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





w9p2.jpg [w9p2.jpg]


Page 33     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





w9p3.jpg [w9p3.jpg]


Page 34     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------





w9p4.jpg [w9p4.jpg]


Page 35     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







EXHIBIT D


[IMMERSION PRESS RELEASE ATTACHED]


Page 36     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request





--------------------------------------------------------------------------------







IMMERSION REACHES GLOBAL SETTLEMENT WITH APPLE
SAN JOSE, Calif., January 29, 2018-Immersion Corporation (Nasdaq: IMMR), the
leading developer and licensor of touch feedback technology, today announced
that the Company has entered into settlement and license agreements with Apple,
the terms of which are confidential.
About Immersion Corporation
Immersion is the leading innovator of touch feedback technology, also known as
haptics. The company provides technology solutions for creating immersive and
realistic experiences that enhance digital interactions by engaging users’ sense
of touch. With more than 2,600 issued or pending patents, Immersion’s technology
has been adopted in more than 3 billion digital devices, and provides haptics in
mobile, automotive, advertising, gaming, medical and consumer electronics
products. Immersion is headquartered in San Jose, California with offices
worldwide. Learn more at www.immersion.com.
Immersion and the Immersion logo are trademarks of Immersion Corporation in the
United States and other countries.
(IMMR - C)
Contacts
Immersion Corporation
Nancy Erba, Chief Financial Officer
408-350-8850
nerba@immersion.com
The Blueshirt Group
Jennifer Jarman
+1 415.217.5866
jennifer@blueshirtgroup.com


















Page 37     CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
BETWEEN IMMERSION AND APPLE
[***] Confidential Treatment Request



